PER CURIAM.
The appellant herein, respondent below, seeks reversal of a final judgment of dissolution of marriage and contends that the amount of alimony and child support payments is inadequate and that the trial court erred in allocating to her the entire responsibility for making mortgage and utility payments on the parties’ home, as well -as all other payments incident to the upkeep of the home.
We have heard oral argument in this cause and have thoroughly reviewed the record on appeal, as well as the briefs 'submitted by the parties herein. Upon our consideration thereof, we are of the opinr ion that, in light of the evidence concerning the appellant’s health and medical problems, the trial court erred in shouldering her with the sole responsibility for the upkeep and mortgage payments of the home, of which appellee still remains a tenant in common and in which his two minor children still reside. j -
Accordingly, we reverse that portion of paragraph 4 of the final judgment which provides that “the wife shall be responsible for making all mortgage, utility and other payments incident to the upkeep of - the home.” Under the factual circumstances of this case, we are of the opinion that the interest of justice would best be served by requiring appellee-husband to bear the responsibility of the entire mortgage "payments and other payments incident to the upkeep of the home, with the exception of the utility payments which should remain the responsibility of appellant.
The appellant’s petition for attorney’s fees is granted in the amount of $500.00.
Affirmed in part and reversed in 'part.'
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.